Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed September 20, 2021, caused the withdrawal of the rejection of claims 1, 5, 8, 9, 11-13, and 18-27 under 35 U.S.C. 102(a)(2) as being anticipated by Miyake et al. (US 2016/0093810) as set forth in the Office action mailed June 25, 2021.
Applicant’s amendment of the claims, filed September 20, 2021, caused the withdrawal of the rejection of claims 1, 3, 6, 9-14, and 18-27 under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al. (US 2016/0118596) as set forth in the Office action mailed June 25, 2021.
Applicant’s amendment of the claims, filed September 20, 2021, caused the withdrawal of the rejection of claims 1-6, 9-15, 17-22, 25, and 27 under 35 U.S.C. 103 as being unpatentable over Yabunouchi (US 2010/0001636) as set forth in the Office action mailed June 25, 2021.
Applicant’s amendment of the claims, filed September 20, 2021, caused the withdrawal of the rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2016/0093810) as set forth in the Office action mailed June 25, 2021.
Applicant’s amendment of the claims, filed September 20, 2021, caused the withdrawal of the rejection of claims 7 and 15-17 under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2016/0118596) as set forth in the Office action mailed June 25, 2021.
The prior art fails to teach or make obvious compounds that meets applicant’s formula 1. The closest prior art Yabunouchi (US 2010/0001636) (hereafter “Yabunouchi”) teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0287]-[0290]). Yabunouchi teaches hole transporting compound can be composed of compound that meet the following formula 
    PNG
    media_image1.png
    161
    492
    media_image1.png
    Greyscale
, where c can be 0 or 1, j can be 1, i can be 1, a, b, e, f, g can be 0 or a substituent, n can be 1, Ar4 can be a phenylene group, and Ar5 can be a phenanthrene group (paragraphs [0085], [0086], and [0090]). The Office points out that the terphenylene groups can be also be biphenylene groups linked to the N atom with a phenylene group. The applicant’s claims does not allow for linear terphenyl groups as taught by Yabunouchi that is required in the formulas of Yabunouchi. The prior art fails to teach or make obvious modifying the compounds of Yabunouchi to arrive at the applicant’s claimed invention; therefore, claims 1-8 and 10-30 (renumbered 1-29) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759